Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2020, 02/04/2020, 02/23/2021, and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiyama (US PG Pub 2015/0180301).
	As to independent claim 1, Kajiyama teaches a motor (100) comprising:
a frame (31); a rotor (11,12); a stator (2); a substrate (8) provided in the stator (2); and a sensor (87) provided at the substrate (8), wherein the substrate (8) includes a surface facing the rotor (11,12), and an outer peripheral portion (see annotated figure 1), in the outer peripheral portion of the substrate (8), a contact portion (see annotated figure 3) contacting an inner peripheral portion of the frame (31) is provided, in the inner peripheral portion of the frame (31), a contacted portion (see annotated figure 3) 

    PNG
    media_image1.png
    573
    620
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    528
    637
    media_image2.png
    Greyscale

As to claim 2/1, Kajiyama teaches wherein the projecting portion (82) projects
towards the other of the contact portion (see annotated figure 3) and the contacted portion (see annotated figure 3), with respect to the an annular contour wherein the one of the contact portion (see annotated figure 3) and the contacted portion (see annotated figure 3) is provided at the outer peripheral portion of the substrate (8) or the inner peripheral portion of the frame, and the outer peripheral portion of the substrate (8) and the inner peripheral portion of the frame (31) include the annular contour as shown in figure 3.
As to claim 3/1, Kajiyama teaches wherein the contact portion (see annotated figure 3) contacting the contacted portion (see annotated figure 3) is tensioned to a radial direction and/or a circumferential as shown in figure 3.
As to claim 4/1, Kajiyama teaches wherein the substrate (8) is present at a position biased in the radial direction toward a part of the frame (31) as shown in figure 3.
As to claim 6/1, Kajiyama teaches wherein the stator (2) includes a stator core (21) and a resin member (231), the resin member (231) is present between the stator core (21) and the substrate (8) in a rotary shaft direction, the outer peripheral portion of the substrate (8) includes a recessed part (85) recessed in the radial direction, the resin member (231) includes a protruding part (2313) extending in the rotary shaft direction, and the protruding part (2313) is present inside the recessed part (85) as shown in figure 2 and 3.
As to claim 7/6, Kajiyama teaches wherein the resin member (231) is attached to the stator core (21), and the protruding part (85) is as a positioning part of the substrate (8) as shown in figure 3.
As to claim 9/1, Kajiyama teaches wherein the projecting portion (82) is provided in the contact portion (see annotated figure 3), and the contacted portion (see annotated figure 3)  is an inner peripheral surface curved along the outer peripheral portion of the substrate (8) in the circumferential direction as shown in figure 3.
As to claim 10/1, Kajiyama teaches wherein the projecting portion (82) is provided in the contacted portion (see annotated figure 3), and the projecting portion (82) projects toward the outer peripheral portion of the substrate (8) in the radial direction as shown in figure 3.
As to claim 11/10, Kajiyama teaches wherein the contact portion (see annotated figure 3) is a side surface of the outer peripheral portion of the substrate (8), the side 
As to claim 12/1, Kajiyama teaches wherein the contact portion (see annotated figure 3) and the contacted portion(see annotated figure 3) are present at positions different from each other in the circumferential direction, the contact portion (see annotated figure 3) includes a first projecting portion (82) projecting toward the inner peripheral portion of the frame (31) in the radial direction, and the contacted portion (see annotated figure 3) includes a second projecting portion projecting (82) toward the outer peripheral portion of the substrate in the radial direction as shown in figure 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 8i s/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US PG Pub 2015/0180301) as applied in claims 1 and 6 above, and further in view of Elpermann et al. (US PG Pub 2016/0146634).
As to claim 5/1, Kajiyama teaches one of the contact portion (see annotated figure 3) and the contacted portion (see annotated figure 3) includes a plurality of projecting portions (82), and the plurality of projecting portions (82), but Kajiyama teaches the claimed limitation as discussed above except unevenly distributed in the circumferential direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kajiyama by using unevenly distributed in the circumferential direction, as taught by Elpermann et al., to provide rotary angle sensor that is very accurate throughout its service life, ensures a uniform degree of friction with regard to the rotatably mounted parts under all possible conditions and that does not generate any noise.

    PNG
    media_image3.png
    395
    700
    media_image3.png
    Greyscale

As to claim 8/6, Kajiyama teaches wherein the contact portion (see annotated figure 3) and the recessed part 3(see annotated figure 3), but Kajiyama teaches the claimed limitation as discussed above except are unevenly distributed in regions different from each other in the circumferential direction.
However Elpermann et al. teaches unevenly distributed in the circumferential direction as shown in figure 1, for the advantageous benefit of providing rotary angle sensor that is very accurate throughout its service life, ensures a uniform degree of friction with regard to the rotatably mounted parts under all possible conditions and that does not generate any noise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kajiyama by using 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	August 10, 2021